Title: Nicholas P. Trist to James Madison, 30 January 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Jan. 30. 1828.
                            
                        

                        To my great mortification, I learn this evening that Mr Randolph left Edge-hill after dinner, for
                            Montpellier. His intention to spend the night with Dr Page, gives me hopes however, that A messenger setting out before
                            day may reach there before he sets out, & retrieve the opportunity.
                        With a view to multiply the chances in their favor, I have made copies of two of your letters which, from
                            their subjects & the associations connected with them, struck me as among those peculiarly deserving preservation.
                            These shall be sent by mail. With your letters, you will find those extracts made by me with a view to asking your
                            permission to preserve them. This however is done only on condition that you do not grant it, unless there be not in your
                            mind the slightest objection to entrusting me with them. Indeed, I fear that the request is an
                            act of indiscretion of which I should not be guilty but for the knowledge of your disposition to make every allowance for
                            every thing not totally inexcusable. With every feeling of respect & attachment for Mrs Madison & yourself
                            Your obd Servt
                        
                            
                                N P Trist.
                            
                        
                        
                            Your attention has no doubt been attracted by the late tornado in the H. Rep’s. Did you read Mr Bunner’s speech? If not, I risk nothing in ensuring that you will not consider the time
                                otherwise than well employed.
                        
                    